Citation Nr: 0840662	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-05 202 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for healed 
fracture of the left femur, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for compound 
fracture of the left tibia and fibula, skin graft, with 
damage to muscle group XIV, currently evaluated as30 percent 
disabling.

3.  Entitlement to special monthly compensation for loss of 
use.

4.  Entitlement to automobile and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1943 
to January 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that further development is required in this 
case prior to appellate adjudication.  First, VA has not yet 
met its duty to assist the veteran.  VA's duty to assist 
includes obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2) (2008).  This 
includes relevant Social Security Administration (SSA) 
records.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  In the veteran's January 2006 pension eligibility 
verification report, he stated that he received SSA benefits.  
The RO has not yet attempted to obtain any SSA records.  
Accordingly, remand is required to attempt to obtain those 
records.

Second, clarification is required regarding the nature and 
extent of the veteran's left lower extremity disabilities.  
VA treatment records from 2004 to 2007 indicate that the 
veteran is wheelchair bound and severely functionally 
impaired due to his non-service-connected peripheral vascular 
disease (PVD) that necessitated a 2005 femoral-distal bypass 
of the left leg, which became infected, required removal, and 
resulted in gangrene.  An October 2006 VA examiner noted that 
the veteran could not differentiate between the 
symptomatology of his left lower extremity PVD and the 
symptomatology of his service-connected left lower extremity 
disabilities.  The examiner appeared to opine that the 
veteran's PVD caused gangrene which had caused the veteran to 
be wheelchair bound.  But a May 2008 VA vascular physician 
opined that the veteran had no remaining function of his left 
lower extremity due to his service-connected disability.  
Accordingly, remand is required for clarification.  

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain the 
veteran's SSA records.  All efforts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
records the RO is unable to do so, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO has made; and (c) describe any 
further action to be taken by the RO with 
respect to the claims.  The veteran must 
then be given an opportunity to respond.

2.  After any additional records are 
associated with the claims file, the RO 
must request an opinion from the VA 
vascular physician who submitted the May 
2008 statement.  The physician must 
provide an opinion regarding the cause of 
the veteran's lack of left lower extremity 
function.  The examiner must address the 
role of the veteran's peripheral vascular 
disease, status-post removal of infected 
fem-distal graft of the left leg with 
gangrene, in this lack of function.

3.  Also after any additional records are 
associated with the claims file, the RO 
must provide the veteran a VA examination 
to determine the current nature and 
severity of his service-connected healed 
fracture of the left femur and compound 
fracture of the left tibia and fibula, 
skin graft, with damage to muscle group 
XIV.  The VA claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies, to include 
range of motion testing of the left hip 
and knee, expressed in degrees, with 
standard ranges provided for comparison 
purposes, must be accomplished, and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must describe, in 
detail, all symptomatology of the 
veteran's left lower extremity 
disabilities.  Then, to the extent 
possible, the examiner must address which 
left lower extremity symptoms and/or 
manifestations are due to the 1) service-
connected healed fracture of the left 
femur, 2) service-connected compound 
fracture of the left tibia and fibula, 
skin graft, with damage to muscle group 
XIV, and 3) PVD status-post removal of 
infected fem-distal bypass graft with 
gangrene.  If the examiner determines that 
a vascular, skin, or muscles examination 
is required to provide such 
determinations, one must be provided.

Then, only with respect to the service-
connected healed fracture of the left 
femur and compound fracture of the left 
tibia and fibula, skin graft, with damage 
to muscle group XIV, it must be determined 
whether there is weakened movement, excess 
fatigability, or incoordination, expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  An opinion must be 
provided as to whether any left lower 
extremity pain could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
With respect to any subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the left 
hip and knee, the presence and degree of, 
or absence of, muscle atrophy, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain.  The rationale for 
each opinion expressed must also be 
provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




